Name: 84/83/EEC: Council Decision of 31 January 1984 on the conclusion of an Agreement in the form of an exchange of letters concerning an interim extension of the Protocol annexed to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal for the period 16 November 1983 to 15 January 1984
 Type: Decision
 Subject Matter: nan
 Date Published: 1984-02-08

 Avis juridique important|31984D008384/83/EEC: Council Decision of 31 January 1984 on the conclusion of an Agreement in the form of an exchange of letters concerning an interim extension of the Protocol annexed to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal for the period 16 November 1983 to 15 January 1984 Official Journal L 037 , 08/02/1984 P. 0046+++++( 1 ) OJ NO L 226 , 29 . 8 . 1980 , P . 17 . ( 2 ) OJ NO L 234 , 9 . 8 . 1982 , P . 9 . COUNCIL DECISION OF 31 JANUARY 1984 ON THE CONCLUSION OF AN AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS CONCERNING AN INTERIM EXTENSION OF THE PROTOCOL ANNEXED TO THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF SENEGAL AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF SENEGAL FOR THE PERIOD 16 NOVEMBER 1983 TO 15 JANUARY 1984 ( 84/83/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF SENEGAL AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF SENEGAL ( 1 ) , AS AMENDED BY THE AGREEMENT SIGNED ON 26 JANUARY 1982 ( 2 ) , AND IN PARTICULAR THE SECOND PARAGRAPH OF ARTICLE 17 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE COMMUNITY AND SENEGAL HAVE BEGUN THE NEGOTIATIONS PROVIDED FOR IN THE SECOND PARAGRAPH OF ARTICLE 17 OF THE SAID AGREEMENT IN ORDER TO DETERMINE THE AMENDMENTS OR ADDITIONS TO BE MADE TO THE ANNEXES OR THE PROTOCOL REFERRED TO IN ARTICLE 9 AT THE END OF THE SECOND TWO-YEAR PERIOD OF APPLICATION OF THE AGREEMENT ; WHEREAS THE TWO PARTIES HAVE AGREED TO EXTEND THE SAID PROTOCOL FOR AN INTERIM PERIOD OF TWO MONTHS PENDING THE FINAL OUTCOME OF THE NEGOTIATIONS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS CONCERNING AN INTERIM EXTENSION OF THE PROTOCOL ANNEXED TO THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF SENEGAL AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF SENEGAL IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 31 JANUARY 1984 . FOR THE COUNCIL THE PRESIDENT G . LENGAGNE